DETAILED ACTION
Claim 1 is currently amended.  Claim 6 is canceled.  Claim 15 is withdrawn from consideration.  A complete action on the merits of pending claims 1-5 and 7-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz US 20020026188 in view of Buske US 20130199540.
Regarding claim 1, Balbierz teaches a probe (11) a probe body (15) (Fig. 2) comprising at least on fluid channel (17) configured to be connected to a gas source (Par. 0048), at least one electrode (16) to which an electric voltage (UHF) can be applied, (Para. 0089; Fig. 6, energy delivery device 18, electrode 18e) an optical measuring device (24), and at least one light conducting device (19) that is assigned to the probe body (15) and that is configured to be connected to an optical measuring device (24), (Para. 0052, 0072; Fig. 6, light emitting member 22me, incident beam 22ib) wherein the optical measuring device (24) an optical distance measuring device (Para. 0049, 0072; Fig. 7, spectrometer device 17).
Balbierz does not explicitly teach at least one electrode arranged in at least one fluid channel for creating plasma from a gas supplied by the gas source and the measuring device configured to determine the distance of the probe from a tissue. 
Buske, in an analogous device, teaches where two electrodes 312 and 314 that interact with plasma brought into the device by gas inlet 308 (Fig. 14).  The device uses a light which is then reflected off the target site, onto a mirror 340, and into a photosensor 342 (Fig. 14 and Para. 0179).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz to have a plasma system that determines the distance from the treatment site, as in Buske.  Knowing the distance from the probe to the treatment site allows for the controller to set specific tolerances (Buske Para. 0181).
Regarding claim 7, Balbierz teaches wherein the probe body (15) comprises at least two electrodes (16) including the at least one electrode. (Para. 0099; Fig. 20, electrodes 18, 18’).
Regarding claim 11, Balbierz teaches wherein the optical measuring device (24) is an optical emission spectrometer that serves as the tissue type determination device. (Para. 0072).
Regarding claim 12, Balbierz teaches wherein the optical measuring device (24) is a combination of at least one photo diode with at least one optical filter. (Para. 0100, 0104).
Regarding claim 13, Balbierz teaches wherein the probe body (15), the at least one electrode (16) and the at least one light conducting device (19) are configured as part of an instrument (15) for tissue treatment (Para. 0047; Fig. 4, treatment apparatus 10) and the optical measuring device (24) is configured as part of a supply device (12) for supply of the instrument (Para. 0072; Fig. 1, spectrometer 17, supply 20 and spectrophotometer 19 read as supply device).
Regarding claim 14, Balbierz teaches wherein the supply device (12) comprises a generator (22) for creating a radio frequency pulsed voltage (UHF) with pulses (25) and pulse pauses (26) to which the at least one electrode (16) of the instrument (15) is configured to be connected, (Para. 0089, 0109; Fig. 1, spectrometer 17, RF supply 20 and spectrophotometer 19 read as supply device; pulsing energy will also provide pulse pauses between the pulses of energy) wherein the optical measuring device (24) is active at least during the pulse pauses (26) (Para. 0109). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz and Buske as applied to claim 1 above, and further in view of Islam US 20140188092.
Regarding claim 2, Balbierz teaches wherein a lens is arranged at a distal end of the at least one light conducting device (19) (Fig. 4, lens 221).
Balbierz and Buske do not explicitly disclose a GRIN-lens to define a plurality of focal points. 
Islam, in an analogous device, teaches wherein a GRIN-lens (28) or a lens array that defines a plurality of focal points (32, 33, 34), (Para. 0073; Fig. 15, lens 1501; read as broadly as claimed the planarity of focal points read as points where light hits tissue, see annotated Fig. 15 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz and Buske based on the teachings of Islam to incorporate a GRIN-lens and multiple focal points in order to target nerves at a deeper level (Islam Para. 0073).
Regarding claim 3, Islam teaches wherein the GRIN-lens (28) or lens array is configured to define at least one optical axis (29, 30, 31) which is parallel or defines an acute angle with the at least one electrode (16). (Islam, see annotated Fig. 15 below, middle line read as optical axis).
Regarding claim 4, Islam teaches wherein the plurality of focal points (32, 33, 34) are arranged on a plane (35). (Islam, see Fig. 15 below, the surface of tissue is read as the plane).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz Buske, and Islam as applied to claim 3 above, and further in view of Fleming US 5608520.
Regarding claim 5, Islam teaches wherein the at least one optical axis is a plurality of different optical axes (29, 30, 31) (Islam, see annotated Fig. 15 below)
Balbierz, Buske, and Islam do not explicitly disclose the optical measuring device being a distance measuring device.
Fleming, in an analogous device, teaches the optical measuring device is configured as a distance measuring device (Col. 4, lines 22-24, lines 32-34; specification suggests that interferometric devices can be used as distance measuring devices). Fleming also teaches how shorter focal lengths reduces the diameter of the focused spot allowing more light to enter the collecting fiber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Balbierz, Buske, and Islam combination based on the teachings of Fleming to incorporate a distance measuring device configured to indicate a shortest distance determined along the different optical axis in order to allow more light to enter the collecting fiber (Fleming, Col. 6, lines 23-25)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz and Buske as applied to claim 1 above, and further in view of Fleming.
Regarding claim 8, Balbierz and Buske do not explicitly disclose the optical measuring device being an interferometric distance measuring device.
Fleming, in an analogous device teach wherein the optical measuring device (24) is an interferometric distance measuring device. (Col. 4, lines 14-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Fleming to incorporate an interferometric distance measuring device in order to remotely analyze target tissue (Fleming, Col. 2, lines 4-15).
Regarding claim 9, Fleming teaches a light source (37) is provided for the interferometric distance measurement that is configured to emit light of different wavelengths (k) simultaneously or at different points of time. (Fleming, Col. 5, lines 23- 28).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz and Buske as applied to claim 1 above, and further in view of Weber US 20140188095.
Regarding claim 10, Balbierz and Buske do not explicitly teach wherein the optical measuring device (24) is a pyrometer that serves as the temperature measuring device.
Weber, in an analogous device, teaches wherein the optical measuring device (24) is a pyrometer that serves as the temperature measuring device. (Para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz and Buske based on the teachings of Weber to incorporate a pyrometer in order to provide non-contact temperature sensors and better monitor the temperature of target tissue (Weber, Para. 0043).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Annotated Figures

    PNG
    media_image1.png
    283
    478
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794